Case 7:19-mj-03123 Document 1 Filed on 12/21/19 in TXSD Page 1 of 1

 

 

 

 

 

 

 

AO 91 (Rev 8/01) Criminal Complaint United States Distriot Court
ah FILED
United States District Court DEC 2'1 2019
SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION David J. Bradiay, Clerié
UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Axe! Anibal Pacheco-Anariba
Case Number: M-19-3123-M

IAE YOB: 1997
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about Decomber 19, 2019 in Starr County, in

 

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title __8 _ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Axel Anibal Pacheco-Anariba was encountered by Border Patrol Agents near Roma, Texas on December 19, 2019. The investigating agent
“established that the defendant was an undocumented alien and requested record checks, The defendant claims to have illegally entered the United
States on December 19, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded from the United States on
November 7, 2018 through Phoenix, Arizona. Prior to deportation/exclusion the defendant was instructed not to retura to the United States without
permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On September 29, 2017 the defendant was convicted of

~ Controlled Substance-Possession With Intent and sentenced to four (4) years confinement and four (4) years probation.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 21, 2019.

Continued on the attached sheet and made a part of this complaint: [ les [x]1o
Submitted by reliable electronic meant, sworn to and attested ,
telephonically per Fed. R, Cr.P.4.1, and probable cause found on:

iS/ Mickel Gonzalez
Signature of Complainant

Mickel Gonzalez
12:02 p.m. Printed Name of Complainant

 

December 21, 2019

Date O
Peter E Ormsby _U.S. Magistrate Judge f 1 Ze Z ar

Name and Title of Judicial Officer Signature of Judicial Officer
